 

Exhibit 10.8

Execution Version

 

SECOND AMENDMENT

to

 

Management Agreement

 

February 26, 2019

 

This Second Amendment (this “Amendment”) to the Management Agreement (as defined
below) is entered into by and among InfraREIT, Inc. (the “Company”), InfraREIT
Partners, LP (the “Operating Partnership”) and Hunt Utility Services, LLC (the
“Manager” and, together with the Company and the Operating Partnership, the
“Parties”) effective as of January 1, 2019. Capitalized terms used herein that
are not otherwise defined herein will have the meanings assigned to such terms
in the Management Agreement.

 

WHEREAS, the Parties entered into that certain Management Agreement, dated
January 29, 2015, as amended by that certain First Amendment to Management
Agreement, dated May 16, 2018 (as so amended, the “Management Agreement”),
pursuant to which the Manager manages the Company Entities’ day-to-day
operations, subject to the oversight of the Company’s Board of Directors, in
exchange for the compensation described in Section 9 thereof;

 

WHEREAS, the Initial Term of the Management Agreement will expire on December
31, 2019, and, unless otherwise terminated in accordance with its terms, the
Management Agreement will automatically renew for a Renewal Term at such time;

 

WHEREAS, prior to the expiration of the Initial Term, a Party may request
changes to the Management Agreement or the Development Agreement, to be
incorporated upon renewal, subject to the provisions, including notice periods,
contained in Section 16(a) of the Management Agreement;

 

WHEREAS, notwithstanding the automatic renewal provisions of Section 16(a) of
the Management Agreement, the Independent Directors may elect not to renew the
Management Agreement upon the expiration of the Initial Term, subject to the
provisions, including notice periods, contained in Section 16(b) of the
Management Agreement;

 

WHEREAS, concurrently with the execution and delivery of this Amendment,
Sharyland Distribution & Transmission Services, L.L.C., which is an indirect
subsidiary of the Operating Partnership (“SDTS”), and the Manager are entering
into a Services Agreement (the “Services Agreement”) pursuant to which, among
other things, SDTS will agree to directly compensate the Manager for the
compensation expenses incurred by the Manager in providing certain services
directly to SDTS (the “Specified Services”), and such Specified Services are
subject to the Management Agreement; and

 

WHEREAS, pursuant to Section 22 of the Management Agreement, the Parties desire
to amend the Management Agreement to (i) provide that amounts payable by SDTS
under the Services Agreement will reduce the amounts payable to the Manager
under Section 9(a) of the Management Agreement and (ii) revise the notice
periods required by Sections 16(a) and (b) of the Management Agreement as set
forth herein.

 

 

--------------------------------------------------------------------------------

 

 

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE I

AMENDMENT OF MANAGEMENT AGREEMENT

 

1.1Payment of Base Fee.  The second sentence of Section 9(a) of the Management
Agreement is hereby amended and restated in its entirety as follows:

 

The annual Base Fee shall be payable in cash in quarterly installments in
arrears on the last day of each calendar quarter (or the first business day that
follows such day, if the last day of the calendar quarter is not a business
day); provided that the amount payable in a particular quarter pursuant to the
foregoing shall be reduced by the Quarterly Payment (as defined in the Services
Agreement), if any, payable by SDTS for the corresponding quarter pursuant to
Section 3 of the Services Agreement.

 

1.2Required Notice Periods.

 

 

(a)

Section 16(a) of the Management Agreement is hereby amended by replacing the
clause “(i) at least nine months prior to the expiration of the Initial Term”
with “(i) at least six months prior to the expiration of the Initial Term.”

 

 

(b)

Section 16(b) of the Management Agreement is hereby amended by replacing the
clause “(x) six months prior to the end of the Initial Term” with “(x) three
months prior to the end of the Initial Term.”

ARTICLE II

MISCELLANEOUS

 

2.1Continuing Effect.  Except as expressly amended by this Amendment, the
provisions of the Management Agreement are and shall remain in full force and
effect. For the avoidance of doubt, and without limiting the generality of the
foregoing, the Parties acknowledge and agree that, notwithstanding the entry by
SDTS and the Manager into the Services Agreement, the Subject Services remain
subject to, and will continued to be governed by, the Management Agreement. From
and after the date hereof, each reference to “hereof,” “hereunder,” “herein,”
“hereto” and “hereby” and each reference to “this Agreement” and each other
reference of like import in the Management Agreement shall be deemed to refer to
the Management Agreement, as amended pursuant to Article I hereof.

 

2.2Incorporation by Reference.  The following provisions of the Management
Agreement are hereby incorporated into and specifically made applicable to this
Amendment (provided, that, in construing such incorporated provisions, any
reference to “this Agreement” shall be deemed to refer to this Amendment):

 

Section 23

 

Governing Law

Section 24

 

Arbitration

Section 27

 

Cure of Invalid Provisions

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Section 28

 

Construction of Agreement

Section 29

 

Multiple Counterparts

 

[Signatures on Following Page]

 




 

 

--------------------------------------------------------------------------------

 

The Parties have executed this Second Amendment as of the date first set forth
above.

 

 

 

HUNT UTILITY SERVICES, LLC

 

 

 

By:

/s/ Michael Carter

 

Name:

Michael Carter

 

Title:

Vice President

 

 

 

INFRAREIT, INC.

 

 

 

By:

/s/ Brant Meleski

 

Name:

Brant Meleski

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

INFRAREIT PARTNERS, LP

 

By:InfraREIT, Inc., its general partner

 

 

 

 

By:

/s/ Brant Meleski

 

Name:

Brant Meleski

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Second Amendment to Management Agreement

 